THE THIRTEENTH COURT OF APPEALS

                                   13-22-00071-CR


                                Cassius Dwayne Clay
                                         v.
                                 The State of Texas


                                   On Appeal from the
                     24th District Court of Jackson County, Texas
                          Trial Court Cause No. 2012-10784


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 28, 2022